Citation Nr: 0704674	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  04-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for bilateral knee 
disorders.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to January 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
Because the veteran currently resides outside the United 
States, the case was subsequently transferred to the 
Pittsburgh, Pennsylvania, RO, which has jurisdiction over 
foreign cases, claims in which the claimant resides overseas.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claims.  

Service medical records show that the veteran received 
treatment for complaints involving conditions of the right 
wrist, both knees, low back, and left shoulder while in 
service.   She was seen in July 2000 for complaints of right 
wrist pain not associated with trauma, which was assessed as 
unknown wrist pain.  Subsequently in November 2000 she was 
seen for complaints of right wrist pain.  The assessment at 
that time was right wrist overuse syndrome. 

Service medical records show treatment for bilateral knee 
conditions during service beginning in June 1993 and most 
recently in December 1999.  Assessments including possible 
retropatellar pain syndrome (bilaterally, June 1993), 
patellar femoral syndrome (right knee, March 1995), and left 
knee pain (December 1999).  Other left knee complaints are 
shown in treatment records of October 1997.

The veteran was seen for treatment of low back complaints 
several times between July and August 1996, assessed as 
mechanical back pain/low back pain; and in May 2000, when the 
assessment was paravertebral muscle spasms.  

The service medical records show that the veteran received 
treatment for left shoulder complaints at various times 
between February 1997 and January 2001.  Assessments included 
supraspinatus strain; trapezius strain; shoulder pain, 
etiology unknown; pain at left medial scapula, non-radicular; 
shoulder/trapezius pain possibly secondary to structural 
thoracic-lumbar scoliosis; left subscapuloris tendonitis;  
left shoulder rotator cuff tendonitis; left rotator cuff 
syndrome; shoulder impingement; left supraspinatis 
tendonitis; ongoing left shoulder tendonitis; left shoulder 
rotator cuff injury; chronic rotator cuff impingement (May 
1999); rule out rotator cuff tear, left shoulder; and left 
shoulder impingement, rule out partial rotator cuff tear.  

At the time of her November 2000 examination at expiration of 
her term in service (ETS), the report of medical history 
shows that the veteran reported that she had had painful 
joints.  She explained that these included bilateral knee 
pain (left more than right) for approximately two to three 
years; left shoulder pain since October 1998, for which she 
was still having problems and was seen by physical therapy; 
and wrist pain, for which she was being seen by occupational 
therapy.  On examination, no abnormalities were noted 
referable to the claimed disabilities on appeal.

During a November 2002 VA examination the veteran reported 
complaints of pain with respect to her knees, left shoulder, 
right wrist, and low back.  X-ray examination of the knees, 
right wrist, and low back show the following findings 
regarding these joints.  X-ray examination of the right knee 
revealed narrowing of the medial aspect of the knee joint 
space, otherwise unremarkable study.  The left knee showed 
narrowing of the medial aspect of the knee joint space; and 
there was a calcific deposit in the left popliteal fossa.  

X-ray examination of the lumbosacral spine showed 
degenerative changes involving the lumbosacral spine with 
narrowing of the L5-S1 interspace; there appears to be 
bilateral lumbarization of the sacrum; there is obliteration 
of the right sacroiliac joint; the left joint appeared to be 
pretty well maintained.  

The right wrist showed degenerative changes involving the 
right wrist with narrowing of the right radiocarpal joint; 
and narrowing of the periarticular joints of the right wrist.

With respect to each of the claimed bilateral knee, low back, 
and right wrist disorders, physical examination was for such 
relevant findings as range of motion, tenderness, ligament 
condition, atrophy, erythema, edema, or echymosis of these 
joints.  No abnormalities were noted.  After examination, 
with respect to each of these joints, the examination report 
contains diagnoses, essentially restating the respective X-
ray examination findings; and diagnosing that physical 
examination was negative.  X-ray examination of the left 
shoulder was normal. 

Though the physical examination was negative for the claimed 
bilateral knee, low back, and right wrist disorders, there 
are X-ray findings of pathology of these joints as noted 
above.  There is also service medical record evidence showing 
treatment for conditions during service involving the knees, 
low back, and right wrist.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

Here there is an indication that the present bilateral knee, 
low back and right wrist orthopedic disabilities, defined by 
X-ray findings, may be associated with conditions treated in 
service.  But the record does not contain an opinion with 
respect to the etiology of these diagnosed disorders.  

Regarding the left shoulder claim, service medical records 
show assessments indicating that during service the veteran 
may have had a rotator cuff tear, and in May 1999 there is an 
assessment of chronic rotator cuff impingement.  The report 
of the November 2002 VA examination shows that the veteran 
reported complaints of intermittent left shoulder pain.  On 
examination of the left shoulder there was no erythema, 
edema, or atrophy.  There was no pain on palpation.  On range 
of motion study, external and internal rotation was to 90 
degrees (normal); abduction was to 180 (normal); adduction 
was to 50 degrees (normal).  X-ray examination was normal-
the left AC joint and glenohumeral joint space were well 
maintained; and physical examination was negative.  These 
normal findings are reflected in the diagnosis.

Although the X-rays of the left shoulder revealed no evidence 
of osseous changes and joint spaces were intact-normal 
study, in service the veteran was shown to have a chronic 
rotator cuff impingement, and possibly a rotator cuff tear.  
The veteran is competent to attest that she has continuing 
pain symptomatology since service.  Therefore, appropriate 
examination is necessary to test for rotator cuff pathology 
(including tears) and impingement not due to osseous 
formation, such as MRI scan and/or ultrasound, and 
impingement testing.   

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  (The duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).)   Therefore, the Board is of 
the opinion that the veteran should be provided VA orthopedic 
examination as instructed below.


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated her for right wrist, 
bilateral knee, low back, and left 
shoulder difficulties since her release 
from service in January 2001.  The AOJ 
should attempt to obtain copies of medical 
records from all sources identified.

2.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded VA orthopedic 
examination in order to determine the 
nature and etiology of any disorder of the 
right wrist, bilateral knees, low back, 
and left shoulder.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  

Regarding the left shoulder, as deemed 
appropriate by the examiner, all tests and 
studies for rotator cuff pathology 
(including tears) and impingement not due 
to osseous formation, should be conducted, 
such as MRI scan and/or ultrasound, and 
impingement testing.  The examiner should 
specifically opine as to whether the 
veteran's left shoulder is diagnosed with 
rotator cuff pathology (including tears) 
and/or impingement.

The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and this fact should 
be so indicated in the examination report.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question with respect to the right wrist, 
bilateral knees, low back, and left 
shoulder: Respectively, if a disability is 
diagnosed, and based upon an assessment of 
the entire record, is it at least as 
likely as not (probability of 50 percent 
or greater) that such disorder is the 
result of, or was increased by, injury or 
disease incurred during active service, to 
include aggravation of any preexisting 
condition.  The examiner should comment on 
service medical records showing 
symptomatology involving the right wrist, 
bilateral knees, low back, and left 
shoulder.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for service 
connection.  If the determination remains 
unfavorable to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



